Citation Nr: 0816215	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-31 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office that 
denied the veteran's claim for a service connection for 
tinnitus.


FINDINGS OF FACT

The veteran's tinnitus first manifested many years after his 
separation from service and is not related to his service or 
to any incident therein.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be  
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.   
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was  
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive  
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran contends that he has tinnitus that was caused by 
exposure to jet aircraft engine noise in active service.  His 
service personnel records dated from July 1966 to June 1970 
establish that he was a mechanic responsible for maintaining 
the engines of jet aircraft.  Thus, the Board finds the 
veteran was likely exposed to acoustic trauma in service.

The veteran's exposure to acoustic trauma supports his 
contention of the incurrence of tinnitus in service.  
However, in order to establish service connection, there 
still needs to be a medical nexus linking a current 
disability to the in-service injury.

The veteran's service medical records are void of any 
complaints, symptoms, diagnoses, or treatment attributable to 
tinnitus.  The Board acknowledges that the veteran underwent 
audiometric evaluations in March 1968 and May 1970, the 
results of which reflected some high frequency hearing loss, 
but not enough to be considered disabling by VA standards.  
38 C.F.R. § 3.385.  Clinical evaluation during service was 
otherwise negative for any hearing abnormalities, and the 
veteran did not complain of ringing in the ears or other 
symptoms associated with tinnitus.  Nor were there any such 
complaints, diagnoses, or treatment with respect to tinnitus 
within one year after the veteran's separation from service.  
Thus the Board finds that chronicity of in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
tinnitus.  38 C.F.R. § 3.303(b).  In this case, the veteran 
maintains that he first sought treatment for a "continuous 
high pitch ringing" in his ears at a VA Medical Center in 
March 2004, and was told at that time that his condition 
might be service-related.  However, the veteran's VA medical 
records dated from December 1999 to August 2005 contain no 
mention of any complaints, diagnoses, or treatment for 
tinnitus.  Nor has the veteran provided any private medical 
records in support of this claim.

In August 2007, the veteran underwent a VA audiological 
examination, in which he reported that he had first 
experienced ringing in his ears approximately 10 years 
earlier and that this problem had become "constant" in the 
last five or six years.  
The veteran reported four years of military noise exposure as 
an aircraft jet engine mechanic, but added that he had used 
hearing protection most of the time.  He denied having combat 
experience.  Additionally, the veteran acknowledged some 
limited post-service occupational noise exposure during the 
1970s while working in an office where loud music routinely 
played.  

Audiological evaluation revealed hearing bilaterally that did 
not qualify as disabling by VA's standards.  38 C.F.R. 
§ 3.385.  Additional clinical examination showed that the 
veteran's ear canals were healthy and intact, with no 
indication of retrocochlear pathologies.  Based upon these 
clinical findings and the veteran's reported symptoms of head 
noise that had its onset within the past 10 years, the VA 
audiologist concluded that it was less likely than not that 
the veteran had tinnitus due to acoustic trauma incurred in 
service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the August 2007 medical opinion is 
probative based on the examiner's thorough and detailed 
examination of the veteran and claims folder as well as the 
adequate rationale for the opinion.  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims file and the veteran's history, and the thoroughness 
and detail of the opinion).  In placing great weight on the 
August 2007 opinion, the Board notes that in addition to a 
detailed medical examination, which showed the veteran's 
hearing to be within normal limits and was otherwise negative 
for any ear abnormalities, there was a complete review of the 
veteran's claims folder.  In addition, there are no contrary 
competent medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and  
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current complaints of bilateral tinnitus.  In 
addition, tinnitus was not diagnosed within one year of 
separation, so service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2007).
 
The veteran contends that he has tinnitus that is related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142  F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first clinical evidence of tinnitus 
of record is dated more than 30 years after the veteran's 
separation from service.  Moreover, while the veteran has 
reported experiencing episodes of head noise for 
approximately a decade, the onset of those episodes, by the 
veteran's own account, is still many years after he left 
service.  In view of the lengthy period without complaints, 
diagnoses, or treatment related to tinnitus, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's tinnitus 
developed in service.  Therefore, the Board concludes that 
tinnitus was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in October 2004, a rating 
decision in September 2005, and a statement of the case in 
September 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

Service connection for tinnitus is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


